Citation Nr: 1444709	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  07-17 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
In his substantive appeal, the Veteran requested a travel Board hearing.  However in February 2012, VA received notice that the Veteran was withdrawing his request for a hearing.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming service connection for PTSD based on events that occurred during his service in Iraq during the Persian Gulf War.  While the record does not currently indicate service in Iraq, VA has not obtained the Veteran's complete personnel file.  In order for the Board's decision to be fully informed, the appeal must be remanded so that the Veteran's official military personnel file can be obtained and considered.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service PTSD symptomatology as well as his stressor event.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain the contents of the Veteran's official military personnel file and associate them with the Veteran's claims file.  Any negative response should be documented in the file.

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



